244 F.2d 780
Norman A. PELTIER, Appellant,v.Fred A. SEATON, Secretary of the Interior, et al., Appellees.
No. 13370.
United States Court of Appeals District of Columbia Circuit.
Argued March 6, 1957.
Decided May 23, 1957.

Mr. John Henry Fallon, Washington, D. C., for appellant.
Mr. John W. Kern, III, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Lewis Carroll, Asst. U. S. Atty., were on the brief, for appellees.
Before EDGERTON, Chief Judge, and PRETTYMAN and FAHY, Circuit Judges.
PER CURIAM.


1
Appellant, a former fire marshal on the island of Guam, was dismissed in 1951. After long negotiations for a settlement, in the course of which he received encouragement from government agencies, he filed in 1953 and amended in 1954 a complaint alleging his dismissal was illegal and asking to be restored to his position. On the ground of laches, the District Court rendered summary judgment for the defendants. In all the circumstances we are unable to agree that the appellant was guilty of laches. We think the amended complaint and the answer, and the conflicting affidavits, raise issues which should be resolved.


2
Reversed and remanded.